Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 20, 1996 (People v Lewis, 227 AD2d 571), affirming a judgment of the County Court, Dutchess County, rendered March 24, 1995.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Thompson, Florio and McGinity, JJ., concur.